DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the plurality of microprocessor automatically switches the plurality of pipes from the lower tank to an intermediate tank based on the speed determined by the plurality of speedometers” is indefinite. It is unclear what is meant by “switches” the plurality of pipes. The specifications disclose that the water is suctioned from a lower tank to an upper tank. However, the water may be lifted to intermediate tanks disposed between the lower tank and upper tank. Since it appears that the pipe is a continuous pipe from the lower tank to the upper tank that wraps around the rotating cylinder, it is unclear what the “switching” actually means. The Examiner suggests adding in the limitation of an upper tank and that the microprocessor automatically switches the discharge end of the pipe from the upper tank to an intermediate tank based on the speed determined by the plurality of speedometers.  
Secondly, claim 1 recites “a system for pumping water from a lower tank”. However, it fails to recite how pumping water is actually carried out. Therefore, it is unclear what the system has to do with pumping water and what is meant by “switches the plurality of pipes from the lower tank to an intermediate tank”. The Examiner suggests adding claim language similar to page 8 of the Applicant Arguments/Remarks: wherein rotation of the wind-driven turbine causes rotation of the rotating cylinder, the rotating cylinder creates a suction, the suction causes high pressure at the mouth of the pipe in the lower tank, leading water to rise in the pipe. 
Regarding claim 2, the recitation “the rotating cylinder that is positioned with the windmill” is indefinite. Claim 1 already recites that the “rotating cylinder operably connected to the said wind- driven turbine and positioned between the wind-driven turbine and the ground”. It is unclear what “positioned with the windmill” means because it appears redundant due to the recitation in claim 1. However, the Examiner suggests just canceling claims 2 and 4 since they are redundant in describing the pumping function that would address the issue in paragraph 7 above. 

Allowable Subject Matter
Claims 1-4 and 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
Regarding the IDS, the Applicant has listed several US patents on pages 2 and 3 of the specifications. These references should be listed in an IDS.
The Applicant’s amendments to the drawings and claim objections are accepted and these objections have been withdrawn. 
Regarding the rejections under 35 USC 112, the Applicant’s new amendments still contain indefinite language. Please see rejection above for further clarification.
Regarding the rejections under 35 USC 102, the Applicant’s amendments have overcome the prior art. However, they still create issues under 35 USC 112, second paragraph. The claims would be allowable if they are rewritten to include the suggestions provided by the Examiner. 

Conclusion














THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832